DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the art listed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
"the floating " in line 13 should be “a floating”. 
In claims 1 and 2 “centring” should be “centering”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites the limitation "the floating " in line 13.  There is insufficient antecedent basis for this limitation in the claim.
 In regards to claims 1-4 and 10-11 the term “floating” is indefinite as it is unclear what constitutes floating. For the purposes of examination “floating” is assumed to mean “flexible”.
In regards to claim 5, It is unclear how “loss-proof manner” affects the scope. For the purposes of examination “loss-proof” is assumed to mean preventing accidental disassembly.
In regards to claims 6-9, they are rejected due to their dependencies on  rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li 3 (hereinafter Li).
In regards to claim 1, as best understood in light of previous 112 rejections, Li teaches a door lock for a domestic electrical appliance (abstract), comprising: a lock module (240) having a module housing (104 as it houses 240), wherein the module housing has an insertion opening (102) for insertion of a closing element (340) on closing of a door of the domestic appliance and there are accommodated in the module housing a locking member (body of 403), which is arranged to be movable between an unlocking position (fig 7A) and a locking position (fig 7D), and an electrically controllable actuator (512) for actuating (using the definition “cause (a machine or device) to operate” – oxford languages) the locking member (para 109, 122, See fig 7D, since the actuator causes the locking member to operate as a lock), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening and in the locking position effects blocking of the closing element against moving out of the insertion opening (see fig 7A-7D), wherein there is formed at the insertion opening at least one centering slope (see slopes of housing in fig 7A) for the closing element; and a carrier (109) for the floating mounting of the lock module on a superordinate component (seat surrounding and including 1014 fig 9A) of the domestic appliance, wherein the floating mounting ensures that the lock module is movable in a floating manner relative to the superordinate component transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See figs 7A – 7D).
In regards to claim 2, as best understood in light of previous 112 rejections, Li teaches the door lock according to claim 1, wherein there is formed at the insertion opening a plurality of centring slopes (see fig 1) having a centring action in two centring directions extending transversely to one another (see fig 1), wherein the floating mounting ensures that the lock module is movable in a floating manner in two dimensions relative to the superordinate component in a plane transverse to the insertion direction (See fig 9A the lock module is mounted diagonally).
Claim(s) 1, 4-6, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (note this is a second interpretation).
In regards to claim 1, as best understood in light of previous 112 rejections, Li teaches a door lock for a domestic electrical appliance (abstract), comprising: a lock module (240) having a module housing (414 as it houses 340), wherein the module housing has an insertion opening (402) for insertion of a closing element (340) on closing of a door of the domestic appliance and there are accommodated in the module housing a locking member (body of 403), which is arranged to be movable between an unlocking position (fig 7A) and a locking position (fig 7D), and an electrically controllable actuator (512) for actuating (using the definition “cause (a machine or device) to operate” – oxford languages) the locking member (para 109, 122, See fig 7D, since the actuator causes the locking member to operate as a lock), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening and in the locking position effects blocking of the closing element against moving out of the insertion opening (see fig 7A-7D), wherein there is formed at the insertion opening at least one centring slope (404) for the closing element; and a carrier (104) for the floating mounting of the lock module on a superordinate component (seat surrounding and including 1014 fig 9A) of the domestic appliance, wherein the floating mounting ensures that the lock module is movable in a floating manner relative to the superordinate component transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See figs 7A – 7D).
In regards to claim 4, as best understood in light of previous 112 rejections, Li teaches the door lock according to claim 1, wherein the carrier has a housing component (walls of 102), having a receiving space (space between the walls see fig 4A), into which the lock module is inserted in a floating manner relative to the housing component (See fig 7A-7B).
In regards to claim 5, as best understood in light of previous 112 rejections, Li teaches the door lock according to claim 4, wherein the lock module is mounted on the housing component in a loss-proof manner (See figs 3-4).  
In regards to claim 6, Li teaches the door lock according to claim 4, wherein the housing component has mounting structures (109 portions in contact with the snaps in figs 9B -10A) for the stationary mounting of the housing component on the superordinate component (figs 9B -10A).  
In regards to claim 8, Li teaches the door lock according to claim 4, wherein the housing component has a through-opening (102) through which the closing element passes on closing of the door, before the closing element enters the insertion opening of the lock module (see fig 1 and fig 7A).
In regards to claim 10, as best understood in light of previous 112 rejections, Li teaches the door lock according to claim 4 wherein the lock is received in the receiving space with a friction fit secured against floating movements caused by gravity (See figs 9B and 10A-10B).
In regards to claim 11, as best understood in light of previous 112 rejections, Li teaches a domestic electrical appliance, comprising: an appliance main body having a working chamber formed therein (see fig 10a), which working chamber is accessible through an access opening (abstract and see fig 10A); a door (601) pivotably mounted on the appliance main body for closing the access opening; and a door lock (see fig 3), wherein the door lock comprises a lock module (240) having a module housing (414, as it houses 340), wherein the module housing has an insertion opening (402) for insertion of a closing element (340) on closing of the door of the domestic appliance (See figs 7A-7B), and there are accommodated in the module housing a locking member (body of 403) which is arranged to be movable between an unlocking position (fig 7A) and a locking position (fig 7B), and an electrically controllable actuator (512) for actuating (using the definition “cause (a machine or device) to operate” – oxford languages) the locking member (para 109, 122, See fig 7D, since the actuator causes the locking member to operate as a lock), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening (See fig 7C) and in the locking position effects blocking of the closing element against moving out of the insertion opening (fig 7D), wherein the closing element is arranged on one of the appliance main body and the door and the lock module is arranged on the other of the appliance main body and the door (See fig 10A), wherein the lock module is movable in a floating manner relative to the other of the appliance main body and the door transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See figs 7A-7D).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirnberger GB 2346926 A (hereinafter Dirnberger).
In regards to claim 11, as best understood in light of previous 112 rejections, Dirnberger teaches a domestic electrical appliance (abstract), comprising: an appliance main body having a working chamber formed therein (page 1 lines 7-10), which working chamber is accessible through an access opening (what the door covers abstract); a door (door in abstract) pivotably mounted on the appliance main body for closing the access opening (abstract and page 1 lines 7-10); and a door lock (see fig 1), wherein the door lock comprises a lock module (12) having a module housing (10), wherein the module housing has an insertion opening (18) for insertion of a closing element (16) on closing of the door of the domestic appliance (abstract), and there are accommodated in the module housing a locking member (28) which is arranged to be movable between an unlocking position (see fig 4) and a locking position (see fig 2), and an electrically controllable actuator (30) for actuating the locking member, wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening (See fig 4) and in the locking position effects blocking of the closing element against moving out of the insertion opening (see fig 2), wherein the closing element is arranged on one of the appliance main body and the door and the lock module is arranged on the other of the appliance main body and the door (abstract), wherein the lock module is movable in a floating manner relative to the other of the appliance main body and the door transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See figs 1-6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger in view of Kim et al. KR 20110035034 A (hereinafter Kim).
In regards to claim 1, Dirnberger teaches a door lock for a domestic electrical appliance (abstract), comprising: a lock module (12) having a module housing (10 as it houses the module), wherein the module housing has an insertion opening (18) for insertion of a closing element (16) on closing of a door (door in the abstract) of the domestic appliance and there are accommodated in the module housing (see fig 1) a locking member (28), which is arranged to be movable between an unlocking position (fig 4) and a locking position (fig 2), and an electrically controllable actuator (30) for actuating the locking member (abstract), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening (see fig 4) and in the locking position effects blocking of the closing element against moving out of the insertion opening (see fig 2); and a carrier (14) for the floating mounting of the lock module on a superordinate component of the domestic appliance (inner wall of 14, abstract), wherein the floating mounting ensures that the lock module is movable in a floating manner relative to the superordinate component transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (see figs 1-5).
However, Dirnberger does not teach wherein there is formed at the insertion opening at least one centering slope for the closing element. Dirnberger does teach that the closing element may be movable (page 8 lines 22-26).
Kim teaches wherein there is formed at the insertion opening (112) at least one centering slope (113a) for the closing element (60, see fig 5).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provides Dirnberger’s insertion opening with a centering slope in order to ensure the closing element is smoothly inserted (Kim para 53).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
In regards to claim 3, as best understood in light of previous 112 rejections, Li teaches the door lock according to claim 1, wherein the floating mounting permits play of the lock module relative to superordinate component (See figs 7A-7C).
However, Li does not teach by at least 2 mm or at least 3 mm in at least one movement direction extending transversely to the insertion direction.  It would appear however that the locking member would traverse more than 2mm it is not explicitly taught. It stands that a play of at least 2mm would require a simple change in size.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have the floating mounting permit play of the lock module relative to superordinate component by at least 2 mm so that appropriately sized closing members can be locked.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of McDonald et al. US 20180371800 A1 (hereinafter McDonald).
In regards to claim 7, Li teaches the door lock according to claim 4.
However, Li does not teach wherein the carrier further comprises a plate element, separate from the housing component, which serves as a counter- support for the sandwich-like clamping of a wall portion of the superordinate component, which plate element can be connected to the housing component by a plug connection.
McDonald teaches a plate element component (36) separate from the module housing (see fig 2) used to prevent build up (para 7).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used McDonald’s plate element and housing component separation in order to prevent build up.
Li in view of McDonald teaches the carrier further comprises a plate element (McDonald 42), separate from the housing component, which serves as a counter- support for the sandwich-like clamping of a wall portion (McDonald upper wall of 15) of the superordinate component, which plate element can be connected to the housing component by a plug connection (McDonald See fig 2).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of McDonald as applied to claims 4-8 and 10 above, and further in view of Lee KR 19980031916 U (hereinafter Lee).
In regards to claim 9, Li in view of McDonald teaches the door lock according to claim 4.
However, Liu in view of McDonald does not teach wherein the housing component has a clamping holder for an electrical connection cable which can be connected to a socket of the lock module.  
Lee teaches a clamping holder (500 and 510) for an electrical connection cable (400) which can be connected to a socket of the lock module (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Lee in Li in view of McDonalds in order to secure a wire of the locking module (Note: it’s the position of the examiner that “a socket of the lock module” does not require the socket to be disposed on the lock module, rather just associated with it).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675